DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending. Claims 1-10 are rejected. Claims 11-20 are withdrawn. 
Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1-10, drawn to a gas turbine engine comprising a ball bearing assembly, rotor, and lubrication system in the reply filed on July 08, 2021 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 07, 2020 and July 15, 2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “ramp, indentation, and combinations thereof” embodiments in Claim 6 must be shown or the features canceled from the claims. At best, Figure 2 of the drawings only show the claimed “spar” embodiment. No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Line 1 recites “a lubrication system”. Line 5 also recites “a lubrication system”. It is unclear if both recitations are in reference to the same lubrication system or if the claim introduces two separate lubrication systems. 
Regarding Claim 1, Line 3 recites “a rotational axis”. Line 5 also recites “a rotational axis”. It is unclear if both recitations are in reference to the same rotational axis or if the claim introduces two separate axes. 
Regarding Claim 10, Lines 1-2 recite “the housing of the compressor of the gas turbine engine”. There is insufficient antecedent basis for “the housing” and “the compressor of the gas turbine engine” in the claim. Applicant is suggested to recite “a housing of a compressor of the gas turbine engine”. 
Claims 2-9 are subsequently rejected for their dependencies upon a previously rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-8, and 10, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Schopf et al. (US 7,748,209 B1), hereinafter Schopf, in view of Lederman (US 4,971,184 A), hereinafter Lederman.
Regarding Claim 1, Figure 1 of Schopf teaches a gas turbine engine with a lubrication system, the gas turbine engine comprising: a ball bearing assembly (22); a rotor (12) circumscribing a rotational axis and journaled within the ball bearing assembly (22); and a lubrication system (comprising 41) located radially outward from a rotational axis and radially outward and adjacent to the ball bearing assembly (22), the lubrication system comprising: a lubrication channel (41) having an inlet (upstream, not shown) and an outlet (proximate 22). Col. 2, Lines 48-58 describe the bearing assembly. Col. 3, Lines 1-12 describe part of the lubrication system.  
Schopf does not expressly teach a dispersion cone adjacent to the outlet of the lubrication channel as claimed. However, a dispersion cone would have been obvious in view of Lederman. 
a dispersion cone (42) adjacent to the outlet of the lubrication channel (40). The cone helps spread out the lubricant as it flows out and reduces the pressure drop the lubricant would otherwise experience in constant diameter passages (Col. 2, Lines 7-11 and Col. 3, Lines 62-68). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the engine taught by Schopf with a dispersion cone adjacent the outlet of the lubrication channel as suggested by Lederman, to provide the benefit of assisting in the spreading of lubrication and reducing pressure drops. 
Regarding Claim 3, Schopf and Lederman teach the gas turbine engine as set forth in Claim 1. 
The modification by Lederman in Claim 1 results wherein the dispersion cone is adjacent to an exterior surface of the ball bearing assembly and configured to evenly coat the ball bearing assembly with a lubricant, as exemplified by the cone (42) being at the exit of the channel in Figure 9 of Lederman. The exit of the lubrication channel (41) in Figure 1 of Schopf is adjacent an exterior surface of bearing (22). The subsequent spread of lubrication achieves the function of being configured to evenly coat the bearing assembly (Col. 2, Lines 7-11 and Col. 3, Lines 62-68).
Regarding Claim 4, Schopf and Lederman teach the gas turbine engine as set forth in Claim 3. 
Schopf does not expressly teach a dispersion enhancement feature. However, a dispersion enhancement feature would have been obvious in view of Lederman. 
Figures 3 and 6 of Lederman teaches an embodiment wherein the dispersion cone further include a dispersion enhancement feature (64). The dispersion enhancement feature further increases the velocity of the lubricant to enhance the spread and spray of the lubricant (Col. 4, Lines 58-64). 

Regarding Claim 6, Schopf and Lederman teach the gas turbine engine as set forth in Claim 4. 
The modification by Lederman in Claim 4 results wherein the dispersion enhancement feature is at least one of a spar, interpreting the sections forming channels (68) in Figure 3 of Lederman as spars. 
Regarding Claim 7, interpreting “dispersion enhancement feature” under 35 U.S.C. 112(f) to be spars, ramps, indentations, combinations and equivalents thereof according to paragraph [0018] of the Specification, Schopf and Lederman teach the gas turbine engine as set forth in Claim 4. 
The modification by Lederman in Claim 4 results wherein the dispersion enhancement feature is configured to provide a mist to evenly coat the exterior surface of the ball bearing assembly with a lubricant, as the dispersion enhancement feature (64) is described as making part of the flow “spread and sprayed out farther” (Col. 4, Lines 58-64).
Regarding Claim 8, Schopf and Lederman teach the gas turbine engine as set forth in Claim 1. 
The modification by Lederman in Claim 1 results wherein the dispersion cone has a frustoconical shape with a base that is adjacent to the ball bearing assembly and an apex that is adjacent to the outlet of the lubrication channel, as exemplified by the cone (42) in Figure 9 of Lederman, which has a frustoconical shape with a base at the outlet and an apex adjacent the 
Regarding Claim 10, Schopf and Lederman teach the gas turbine engine as set forth in Claim 1. 
Figure 1 of Schopf teaches wherein the lubrication system is part of the housing of the compressor of the gas turbine engine, as channel (41) can be seen extending through housing portions connected to the radially inner and outer ends of stator (15). See also Col. 2, Lines 48-58 which describe vane (15) being between a fan (14) and a centrifugal compressor (16). Therefore, stator (15) qualifies as being part of the compressor. 

Claim 2, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Schopf in view of Lederman as applied to claim 1 above, and further in view of Ivanko (US 3,501,245 A), hereinafter Ivanko.
Regarding Claim 2, Schopf and Lederman teach the gas turbine engine as set forth in Claim 1. 
Figure 1 of Schopf teaches the ball bearing assembly (22) further comprising: an inner race (radially inner portion of 22) attached to the rotor (12); a ball bearing (ball of 22) adjacent to and located radially outward of the inner race; an outer race (radially outer portion of 22) adjacent to and located radially outward of the ball bearing. 
Schopf and Lederman not expressly teach a retaining clip adjacent to the outer race and configured to retain the ball bearing assembly in placed as claimed. However, a clip would have been obvious in view of Ivanko. 
Figure 1 of Ivanko teaches a gas turbine engine having a ball bearing assembly comprising: a retaining clip (23) adjacent to the outer race (22) and configured to retain the ball bearing assembly in place. The presence of the clip (23) secures the outer race (22) within the support structure of the assembly (Col. 3, Lines 8-11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the gas turbine engine taught by Schopf-Lederman such that the bearing assembly includes a retaining clip adjacent to the outer race and configured to retain the ball bearing assembly in place as suggested by Ivanko, to provide the benefit of securing the outer race of the bearing within the surrounding support structure of the assembly. 

Claims 4-7, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Schopf in view of Lederman as applied to Claim 3 above, and further in view of Peterson et al. (US 8,672,550 B1), hereinafter Peterson. Claims 4 and 6-8 are rejected again for purposes of expediting prosecution. 
Regarding Claims 4-5, Schopf and Lederman teach the gas turbine engine as set forth in Claim 3. 
Schopf and Lederman do not expressly teach a dispersion enhancement feature that is at least one airfoil shaped spar claimed. However, an airfoil shaped spar would have been obvious in view of Peterson.
Figure 1 of Peterson teaches a lubrication system having a dispersion enhancement feature (120). The dispersion enhancement feature (120) helps mix and break up solids in the lubricant that may interfere with the flow of lubrication (Col. 5, Lines 41-45). The shape of the fins may also be modified to direct the flow of lubricant in a desired manner or influence the flow characteristic of the lubricant in a desired manner. The contemplation of rounded edges, sharpened edges, or combinations thereof encompasses what would be recognized as an “airfoil shaped spar” (Col. 6, Lines 11-36). Although the dispersion enhancement feature taught by Peterson is not on a dispersion cone, both Peterson and Schopf-Lederman are related in that they both deal with the flow of lubrication. Benefits to the flow of lubrication in Peterson would also be helpful to the combination taught by Schopf-Lederman. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the gas turbine engine taught by Schopf-Lederman such that the dispersion cone further comprises a dispersion enhancement feature, the dispersion enhancement feature is at least one airfoil shaped spar as suggested by Peterson, to provide the benefits of breaking up solids in the lubricant and further direct the flow or influence the flow characteristics of the lubricant as desired. 
Regarding Claim 6, Schopf, Lederman, and Peterson teach the gas turbine engine as set forth in Claim 4. 
The modification by Peterson in Claim 4 results wherein the dispersion enhancement feature is at least one a spar, as exemplified by spar (120) in Figure 1A of Peterson. 
Regarding Claim 7, interpreting “dispersion enhancement feature” under 35 U.S.C. 112(f) to be spars, ramps, indentations, combinations and equivalents thereof according to paragraph [0018] of the Specification, Schopf, Lederman, and Peterson teach the gas turbine engine as set forth in Claim 4. 
The modification by Peterson in Claim 4 results wherein the dispersion enhancement feature is configured to provide a mist to evenly coat the exterior of the ball bearing assembly with lubricant. The presence of the dispersion enhancement feature (120) increases velocity and breaks up the lubricant, which benefits the “misting” aspect of the lubrication (Col. 5, Lines 32-45).

Claim 9, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Schopf in view of Lederman as applied to Claim 1 above, and further in view of Malins et al. (US 2014/0369811 A1), hereinafter Malins.
Regarding Claim 9, Schopf and Lederman teach the gas turbine engine as set forth in Claim 1. 
Schopf and Lederman do not expressly teach wherein at least a portion of the length of the lubrication channel is curved as claimed. However, curving a portion of the channel would have been obvious in view of Malins.
Figure 4 of Malins teaches a turbocharger having a lubrication channel wherein at least a portion of the length of the lubrication channel (77) is curved. A curved structure reduces the presence of sharp corners, thereby minimizing flow losses. Furthermore, manufacturing techniques which allow curving give more freedom in the placement of the bearing components which are fed lubricant [0051]. Although the Malins is with respect to a turbocharger, the teachings are applicable to the combination of Schopf-Lederman as well, since the combination relates to an assembly containing a lubrication channel. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the gas turbine engine taught by Schopf-Lederman such that at least a portion of the length of the lubrication channel is curved as suggested by Malins, to provide the benefits of minimizing flow losses and improving freedom of design.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745